Case: 19-40725      Document: 00515791499         Page: 1    Date Filed: 03/23/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 March 23, 2021
                                  No. 19-40725                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   Tony Lamar Vann,

                                                            Plaintiff—Appellant,

                                       versus

   Ken Paxton, Attorney General of the State of Texas; Melenie
   Wiesman, Felony Prosecutor, Collin County, TX; Ashley Kells, Chief
   Felony Prosecutor, Collin County, TX; Richard Chambers, Wylie Police
   Department,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 4:18-CV-570


   Before Dennis, Southwick, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Tony Lamar Vann moves for leave to proceed in forma pauperis (IFP)
   in this appeal challenging the district court’s orders dismissing his 42 U.S.C.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-40725      Document: 00515791499            Page: 2    Date Filed: 03/23/2021




                                      No. 19-40725


   § 1983 suit and denying his Federal Rule of Civil Procedure 59(e) motion. He
   argues that the district court erred by failing to rule upon certain pleadings
   which, he asserts, remain pending. By moving to proceed IFP in this court,
   Vann challenges the district court’s certification that his appeal is not taken
   in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
          As Vann does not substantively challenge the dismissal of his claims
   on the grounds identified by the district court, he has abandoned any such
   challenge. See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993); Brinkmann
   v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). The
   district court, in its order of dismissal, explicitly denied all relief that it had
   not granted, and, in any event, the pleadings cited by Vann raise no issues of
   arguable merit; accordingly, Vann fails to identify a nonfrivolous issue for
   appeal. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). Vann’s
   motions to proceed IFP and for appointment of counsel are DENIED, and
   the appeal is DISMISSED as frivolous. See Baugh, 117 F.3d at 202 n.24;
   5th Cir. R. 42.2.




                                           2